Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145544                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 145544
                                                                    COA: 302398
                                                                    Wayne CC: 10-005106-FC
  ROBERT MCCOWAN,
           Defendant-Appellant.

  _________________________________________/

        By order of December 5, 2012, the application for leave to appeal the May 29,
  2012 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Williams (Docket No. 144762). On order of the Court, leave to appeal having
  been denied in Williams, 493 Mich 965 (2013), the application is again considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 30, 2013
           p0722
                                                                               Clerk